No.    82-174

                I N THE SUPREME COURT O THE STATE O MONTANA
                                       F           F




ALVIN R.    ENSLEY,

                                     P l a i n t i f f and Respondent,



MICHAEL MURPHY, a/k/a
PHILLIP ERNEST K R I N E R ,

                                     Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f M i s s o u l a
                     Honorable John Henson, Judge p r e s i d i n g .

Counsel o f Record:

      For A p p e l l a n t :

            T i p p , Hoven, S k j e l s e t & F r i z z e l l , M i s s o u l a , Montana
            Thomas F r i z z e l l , M i s s o u l a , Montana

      F o r Respondent:

            Theodore J. Cowan, M i s s o u l a , Montana



                                              S u b m i t t e d on b r i e f s : November 5,,L982
                                                                 Decided:      F e b r u a r y 1 0 , 1983
M r . J u s t i c e John        Conway H a r r i s o n d e l i v e r e d      t h e O p i n i o n of       the
Court.


       F o l l o w i n g a n o r d e r t o show c a u s e h e a r i n g , t h e D i s t r i c t C o u r t
ordered       that plaintiff             t a k e t e m p o r a r y p o s s e s s i o n of    defendant's
1 9 6 5 Kenworth d i e s e l t r u c k .           Defendant a p p e a l s .

      P l a i n t i f £/respondent           initiated          this      action        by     filing        a
c o m p l a i n t i n t h e S u p e r i o r C o u r t of t h e S t a t e o f W a s h i n g t o n i n and
f o r t h e County o f King,                 a l l e g i n g b r e a c h of   contract,        replevin,
m i s r e p r e s e n t a t i o n and t o r t of     outrage.          The c o m p l a i n t arose o u t

of     an     oral        agreement          between        plaintiff          and      defendant           in
Washington           in     June     1981,        whereby       plaintiff         loaned       defendant
$ 1 5 , 0 0 0 a t 24 p e r c e n t i n t e r e s t t o p u r c h a s e a 1 9 6 5 Kenworth d i e s e l

truck       and     defendant        was      to    grant      plaintiff         an    oral      security
i n t e r e s t i n t h e t r u c k and r e p a y t h e l o a n a t t h e r a t e of $ 5 0 0 p e r
month.        The c e r t i f i c a t e o f t i t l e was i n a p p e l l a n t M u r p h y ' s name,

and t h e r e was no l e a s e h o l d r e c o r d e d .            P l a i n t i f f a l s o a l l e g e s he
was t o r e c e i v e t h e g r e a t e r o f $350 p e r month or 1 0 p e r c e n t of t h e
defendant's           net    receipts         from h a u l i n g     f r e i g h t with       the     truck.

None o f      t h e a g r e e m e n t was i n w r i t i n g .        Defendant paid p l a i n t i f f
$ 1 , 0 0 0 and t h e n made no o t h e r p a y m e n t s .
      When        plaintiff        located         defendant        and    defendant's          truck       in

Missoula,          Montana,        plaintiff         filed      a    complaint         in     the     Fourth
Judicial District,                 i n and     f o r t h e C o u n t y of      Missoula,         alleging
breach       of     contract,         replevin,          misrepresentation               and        tort   of

outrage.           T h i s c o m p l a i n t was f i l e d o n J a n u a r y 2 0 ,          1982.     Along
w i t h t h e complaint, p l a i n t i f f f i l e d a motion r e q u i r i n g defendant
t o a p p e a r and show c a u s e why a n i n j u n c t i o n p e n d e n t e l i t e s h o u l d

n o t be i s s u e d r e s t r a i n i n g d e f e n d a n t from r e m o v i n g t h e t r u c k from
i t s l o c a t i o n i n M i s s o u l a d u r i n g t h e p e n d e n c y o f t h i s a c t i o n , and

f u r t h e r f o r a n o r d e r r e q u i r i n g d e f e n d a n t t o a p p e a r and show c a u s e

why p l a i n t i f f s h o u l d n o t o b t a i n t e m p o r a r y p o s s e s s i o n of t h e t r u c k

pending       t h e outcome of            t h i s action.           Following         t h e show c a u s e

h e a r i n g on F e b r u a r y 1 7 , 1 9 8 2 , and F e b r u a r y 2 2 , 1 9 8 2 , t h e D i s t r i c t

Court ordered             the p l a i n t i f f    t a k e immediate temporary p o s s e s s i o n
of     the   t r u c k pending t h e outcome of                      t h i s action.             The D i s t r i c t
C o u r t f u r t h e r o r d e r e d p l a i n t i f f to p a y a l l o u t s t a n d i n g t o w i n g and

s t o r a g e c h a r g e s o n t h e t r u c k and to p o s t a $ 1 6 , 0 0 0 bond to i n s u r e
t h e r e t u r n of       t h e t r u c k i n t h e e v e n t of a n a d v e r s e r u l i n g .                 The
D i s t r i c t C o u r t a l l o w e d p l a i n t i f f to o p e r a t e t h e t r u c k to m i t i g a t e

his     damages          and     to       a p p l y $500 o f       any p r o f i t s        to     defendants'
o u t s t a n d i n g o b l i g a t i o n and      t o pay any amounts o v e r $500 t o t h e
c l e r k of      c o u r t t o be h e l d p e n d i n g          t h e outcome of               t h i s action.

D e f e n d a n t a p p e a l s from t h e D i s t r i c t C o u r t ' s             order claiming the
o r d e r is a p p e a l a b l e p u r s u a n t t o R u l e l ( b ) , M.R.App.Civ.P.                    for the
r e a s o n t h a t t h e o r d e r g r a n t s a n i n j u n c t i o n and d i r e c t s t h e d e l i -

v e r y , t r a n s f e r o r s u r r e n d e r of p r o p e r t y .
       The i s s u e s r a i s e d o n a p p e a l a r e as f o l l o w s :
       1.     Whether          the        District       Court       abused          its     discretion            in

issuing           a    preliminary             injunction            contrary          to     Montana         law.

       2.    Whether t h e D i s t r i c t Court e r r e d by e n t e r i n g a p r e l i m i -

n a r y i n j u n c t i o n w i t h o u t making f i n d i n g s o f f a c t or c o n c l u s i o n s o f

law     or     giving        any      s t a t e m e n t of     its    reasons          for       granting         the
injunction.
       A l t h o u g h two i s s u e s were r a i s e d b y a p p e l l a n t , t h e case c a n be

d i s p o s e d of      by answering t h e f i r s t i s s u e by v a c a t i n g t h e t r i a l

c o u r t ' s d e c i s i o n of g r a n t i n g a p r e l i m i n a r y i n j u n c t i o n .
       W h i l e a p r e l i m i n a r y i n j u n c t i o n may be           issued t o protect the

p a r t i e s f r o m damage d u r i n g p e n d e n c y o f t h e s u i t and m a i n t a i n t h e
status       quo       pending            final    determination            of        the    cause       on       the
m e r i t s , P o r t e r v. K        &   S P a r t n e r s h i p ( 1 9 8 1 ) , --          Mont   .          ,   627
P.2d 836,         here the court's              o r d e r f a i l e d to p r e s e r v e t h e s t a t u s
quo.         It       determined           substantive         property          rights          and   did        not
f o l l o w o u r s t a t u t e s and r u l e s d i r e c t i n g t h e c o u r t to i s s u e f i n d -
i n g s of     f a c t and c o n c l u s i o n s o f         law at the              t i m e he     issued        the
injunction.             See 2 7 - 1 9 - 2 0 1 ( 4 ) ,   MCA,    see R u l e 5 2 (a), M.R.Civ.P.

       The p r e l i m i n a r y i n j u n c t i o n is v a c a t e d and t h e c a u s e r e t u r n e d

t o the District Court.
We covcur:



      Chief Justice




Mr.    Chief J u s t i c e Frank I . Haswell:

                I concur i n t h e r e s u l t ,



                                                                                             Y

                                                                       Chief J u s t i c e



Mr.   J u s t i c e Frank B. M o r r i s o n , J r . , d i s s e n t i n g :

              I n m o p i n i o n , t h e D i s t r i c t Court f a s h i o n e d a n e q u i t a b l e
                   y

remedy which was n o t an i n j u n c t i o n , g i n c e t h e remedy was n o t

injunctive            fie    c o u r t ' s o r d e r i s n o t a p p e a l a b l e , and I would
                 3
t h e r e f o r e n o t e n t e r t a i n j u r i s d i c t i o n of t h i s m a t t e r .